                                            Case 3:20-cv-04352-CRB Document 5 Filed 09/03/20 Page 1 of 2




                                   1   .

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       In re CHARLES R. COOKS, AT7962,                    Case No. 20-cv-04352-CRB (PR)
                                   8                      Plaintiff.                          ORDER OF DISMISSAL
                                   9                                                          (ECF Nos. 3 & 4)

                                  10

                                  11

                                  12           Plaintiff, a state prisoner incarcerated at California State Prison, Solano, has filed a pro se
Northern District of California
 United States District Court




                                  13   action seeking to appeal/vacate the dismissal of two civil rights actions he filed in state superior

                                  14   court. The first case, Amador County Superior Court case number 17-cv-1004, he filed against

                                  15   various Los Angeles Police Department employees and was dismissed by the Amador County

                                  16   Superior Court on December 7, 2018, and the second case, Merced County Superior Court case

                                  17   number 17-cv-03326, he filed against various Los Angeles County Superior Court employees and

                                  18   was dismissed by the Merced County Superior Court on March 3, 2018.

                                  19           Plaintiff’s action must be DISMISSED because it is well established that lower federal

                                  20   courts are without subject matter jurisdiction to review state court decisions. See District of

                                  21   Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486-87 (1983); Rooker v. Fidelity Trust

                                  22   Co., 263 U.S. 413, 416 (1923); see also Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir.

                                  23   2004) (Rooker-Feldman doctrine bars federal district courts “from exercising subject matter

                                  24   jurisdiction over a suit that is a de facto appeal from a state court judgment.”). It matters not that

                                  25   the state court judgment at issue was not made by the highest state court, see Worldwide Church

                                  26   of God v. McNair, 805 F.2d 888, 893 n.3 (9th Cir. 1986), or that federal constitutional issues are at

                                  27   stake, see Branson v. Nott, 62 F.3d 287, 291 (9th Cir. 1995); Mullins v. Oregon, 57 F.3d 789, 792

                                  28   (9th Cir. 1995).
                                           Case 3:20-cv-04352-CRB Document 5 Filed 09/03/20 Page 2 of 2




                                   1          But based solely on his affidavit of poverty, plaintiff’s motion (ECF No. 4) to proceed in

                                   2   forma pauperis is GRANTED.

                                   3          The clerk is instructed to terminate all other pending motions (see ECF No. 3) as moot and

                                   4   to close the case.

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 3, 2020

                                   7                                                  ______________________________________
                                                                                      CHARLES R. BREYER
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
